619-/5
                                  ELECTRONIC RECORD




COA#       06-14-00165-CR                        OFFENSE:        21.1


           Barney Samuel Bradshaw v. The
STYLE:     State of Texas                        COUNTY:         Rusk

COA DISPOSITION:       affirmed                  TRIAL COURT:    4th District Court


DATE: 5/5/15                      Publish: YES   TC CASE #:      CR13-289




                          IN THE COURT OF CRIMINAL APPEALS


         Barney Samuel Bradshaw v .The
STYLE:   State of Texas                               CCA*              fet^/^
          PRO SF                      Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         R&F&&7)                                      JUDGE:

DATE:    /p/py/p-DiS                                  SIGNED:                         PC:

JUDGE:     mAilAsU**-                                 PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD